de

a

 

 

Case 2:21-cv-00092-DGC Document 18 Filed 08/10/21 Page 1 of 20

L

IV ten LODGED

i a

——TECEVED —— gsopy

 

SHARON SEERY

7521 TITY STREET

GREELEY, COLORADO 80634

970-9 78-5 ITT

REPRESENTING: PROPER PERSONA

i
i
| AUG 1 @ 2021
|
i
|

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

JACK HAWKS, D.O.. INDIVIDUALLY | Case No.: 2:21-CV-00092-DGC
and as spouse of Sara Hawks, SARA
HAWES INDIVIDUALLY. and as spouse

of Jack Hawks D.O., DEFENDANTS RESPONSE TO
Plaintitfs, “PLAINTIFF'S REPLY IN SUPPORT OF
Vs. THEIR RENEWED MOTION FOR

ENTRY OF DEFAULT JUDGMENT”
SHARON SEERY, JOHN AND JANE
DOES I-V,

 

Defendant.

 

Defendant. SHARON SEERY representing herself in the above captioned matter. hereby
responds to the allegations and claims of Plainuffs Response to Plaintiffs Reply in Support of
their Renewed Motion or Entry of Default Judgment as to the following:

RESPONSE TO “RELEVANT PROCEDURAL BACKGROUND”

Defendant objects to Plaintiffs allegations to Defendants failure to file an answer,
Defendant alleges she did not receive the documents from the server but in fact the documents
were handed to a family member. Defendant works as a Caregiver and works away from home
weeks at a time. Defendant came home and found the documents after working away from home
at that ume. Once the documents were found, an extensive period of ume had passed to answer.
Defendant attempted to find an attorney in Arizona to represent her but could not find one to
represent her under the circumstances and living in Colorado.

Since the service of Plamuff's Summons and Complaint, Defendant has NOT received a

 

Plaintiff and the allegations with regard to default. Defendant will atiest under oath she had nat

THIS DOCUMENT IS NOT IN PROPER FORM ACCORDING
TO FEDERAL AND/OR LOCAL RULES AND PRACTICES
AND 18 SUBJECT TO REJECTION BY THE COURY.

RETERENCE LAR Civ. 5. I -]

(Rule Number Section}

 
Ix

19

20

Case 2:21-cv-00092-DGC Document 18 Filed 08/10/21 Page 2 of 20

received a single document. Defendant only became aware of the documents recently when she

was given help in setting up a Pacer account and piven putdance on how to use the systent,

 

Defendant believes not giving notice is a flagrant violation of the rules and intentional, Defendant
found several of Plaintiffs documents certifying service on the date of fling but Defendant never
received any such documents. Defendant also noticed Court signed documents instructing
Petitioner to serve copies of the documents on Defendant, no such document was received by any

method,

 

 

 

DEFENDANTS HISTORICAL, CONTEXTUAL AND SEQUENTIAL BACKGROUND
STATEMENT OF EVENTS:

For purposes of relative clarification, Defendant states as to the following:

I began seeing Jack Hawks as my doctor in 2007. Approximately 6 months after seeing Dr,
Hawks as his patient, the relationship tumed into more of a personal relationship and continued
until 2017. Jt must be noted that in previous litigation, both Jack and Sara Hawks both lied to the
Court that | had only been a patient since 2015. The truth is that] had been a patient of Dr, Hawks
since 2007 when Dr. Hawks was associated with a Dr. Boles. From what was communicated ang
nty present understanding according ta Dr. Hawks, is that the notes and/or charis were last int
transferring them to a new computer system somehow. As 1 recall, Dr. Hawks stated he only
medical records from 2075,

I would see Dr, Hawks in his office after hours and later | discovered that the times he
would want to see me, was when his wife was working. This continued for several years until
approximately 2012 when | moved to Colorado. My family remained in Arizona so | would fly
home regularly, We still continued to see each other not just as doctor/patient, but many umes he
wanted intercourse during office visits. While I was in Colorado we talked to cach other almost
every day.

In 2016, during one of my visits in Dr. Hawks office, he told me he was getting a divorce
and then exposed his chest to show me his nipple piercings. We continued to see each other and in
late 2016 he informed me that he was moving out of the home where he resided with his wife.
During this entire period Dr. Hawks told me he was seeing a counselor to deal with some issues

he had with his mother and with his children.

 
Sant

da

 

 

Case 2:21-cv-00092-DGC Document 18 Filed 08/10/21 Page 3 of 20

In early 2017, prior to Dr. Hawks fully moving out from living with his wife, he was
involved in an auto accident with someone on a motorcycle and was found at fault. The accident
occurred after he left the house where he lived with his wife on his way to see Sara (the co-plaintiff
now known as Ms Hawks}. | later discovered Sara had been living im a new house Dr. Hawks had
just purchased. Dr. Hawks ended up being sued for a large amount of money as a result of the
motorcycle accident.

When | had asked Dr. Hawks about Sara (kna Ms Hawks). he simply stated he was helping
her out because she couldn't afford to pay rent where she had been living and he was just letting
her stay there for a little while. | thought nothing more of it. | later discovered that Mr. Hawks did
not tell the truth about Sara’s living situation. ] cannot recall exactly when it was that | found out,
but Dr. Hawks did fet me know that Sara was also a patient of his.

I believe it was late October, when Dr. Hawks told me he was going to Utah because his
mother had fallen, or something to that effect, and she was dying. We continued our
communications I believe until sometime in December of 2017. It was then J found out Dr. Hawks
was not the wonderful person I had thought him to be. He had been seeing and being intimate with
me and then going home to Sara.

| believe the last time we spoke, was in December of 2017 after his mother passed and
other things that were going on in Dr. Hawks life between his now ex-wife and children stating
that he checked himself into a psych ward because he said he was having thoughts of suicide.

In early 2018, | called honor health and filed a complaint. | was contacted by an investigator
who was investigating Dr. Hawks for his inappropriate behavior with his female patients. | told
the investigator all that had went on between Dr. Hawks and I.

During the medical board investigation and board hearing, | discovered there were 2 other
women that had complained. During this time, I had conversations with his now ex-wife informing
her of all that had happened between Jack Hawks and |. | apologized to her for all that | had done:

The Board investigator found that Dr. Hawks made inconsistent statements under oath
during his investigation as stated in the medical board minutes. Through all of these events, | came
to know one of the other women that had also complained. This same woman sued Dr. Hawks and
prevailed in her case. There was one other woman involved in the investigation but did not appear
to testify against him, she did however provide the investigator with all of the text messages

between them.

 
%

Case 2:21-cv-00092-DGC Document 18 Filed 08/10/21 Page 4 of 20

During the medical board investigation. | had requested copies of the charts and notes that
Dr. Hawks he had written and found that Dr. Hawks had inserted several lies and falsified
information into my chart to cover his actions. This made it difficult for me to find a doctor here
in Colorado. | did not seek any legal action because for one. | was dealing wih my daughter who
was having issues with a brain cyst that was causing her to have seizures. | just didn't have the
money or the time to pursue these issues. To me. it was just better to walk away from all of it and

concentrate on my life.

 

 

 

THE RENEWED MOTION FOR ENTRY OF DEFAULT JUDGMENT SHOULD NOT,
BE GRANTED.

1. Defendant argues there is no merit in Plamtiff's case. Plaintiff has taken bits and pieces
of information and puzzled that information together to manipulate and give false impressions of
the facts. For example: Defendant calls to the Court's attention Plaintiff's allegation that Defendant
went to Plaintiffs home and left a letter. What Plaintiff is not saying is that both Plainuff and
Defendant would meet when Defendant came to visit her parents. Defendant and Plaintiff had just
been together the previous day. The “letter”, merely shows an extension of their previous
conversation. Plaintiffs is attempting to classify the incident as some form of stalking of
harassment.

2 Plaintiff is merely continuing his abuses by playing the victim after being cited and
held accountable for his own abusive actions. Plaintiff's wife who is also a co-plaintiff is assisting
the Plaintiff who has violated a position of trust and causing extensive damage. This is a concerted
effort by Plaintiff and Plaintiff's wife who is also believed to be a victim/patient that has now
become complicit with a scheme to use the legal system as a tool to further the damage he has
already caused by manipulation, lymg. and fraud. These are narcissistic tendencies. Plaintiff just
refuses to be accountable for the pain he has caused and simply just cannot stop. He does not have
it within him to simply move on and try to rebuild and change his behavior.

There have been several angry women Plaintiff has abused that did not report Plaintiff to
the medical board. Defendant believes many of the post may be women who may be the source of
post Plaintiff is alleging is the Defendant for the purpose preserving his complaint. An example off

those is Plaintiffs ex-spouse who Plaintiff was cheating on while he abused the women and patients

 
Fad

fat

von

 

 

Case 2:21-cv-00092-DGC Document 18 Filed 08/10/21 Page 5 of 20

from at Jeast 2011 and their divorce. The abused women that reported Plamuff to the medical
board. there were three. Other women that were victims but decided. for any number of reasons.
not to report Plaintiff to the board. Or any number of family members who were angered about
abuses of their family. There are a number of possibilities. Plaintiffs spouse and Co-Phaintiif, states
she has “collected several hundred pages of online postings...” by Defendant, The postings
selected however, do no not give any indication of who made the postings. Defendant's postings
were primarily about herself. It appears Plaintiff's spouse and Co-Plaintiff. scoured the interned
for anything with Defendant's name and decided her husband and herself were being attacked and
ihey were a “victim”, Plaintiffs Co-Plaintiff, and wie, i appears did all of the searching to find
what they possibly could use to attach to their allegations. in addition, Plamtiff cites information
from a Google Plus account where Plaintiff made some postings. Google Plus no longer exist and
was a social media platform that was private. The only people who could participate in her post
were mentbers that were connected to her private account,

3. Plaintiffs alleges: “Defendant focuses on Dr. Hawks alleged conduct rather than
addressing her own conduct and plaintiffs’ claims and damages.” Defendant's focus is on the truth
and the root of the complaint. Plaintiff is attempting to deflect and bifurcate issues that are directly
related to why this case exist in this court. The facts that exist are the very motive why Plaintifl]
continues his abuse using this case as a method, This case is about the abuse and pain he inflicted
on several women that caused some of those women to file a complaint with the medical board:
That board found him liable for many improper and illegal acts. Defendant is one of those people
Due to Plaintiffs own acts, his income has been reduced because of the restrictions the board has
sanctioned Plaintiff with. There was much discussion by many people regarding the acts of Dr,
Hawks. Plaintiff is alleging his income was reduced as a resull of Defendant's postings and ratings
Plaintiff however. alleges the information is false and inaccurate. Taking a close look and asking
relevant questions will reveal Plaintiffs attempt to con the Court. It is clear, once unveiled, that
Plaintiff is targeting Defendant because of her vulnerability. On the basis of information and belief,
Plaintiffs employment was terminated because he was no longer insurable. Although Plaintiff
attempts to provide a personal affidavit of the manager Lisa Brinson of B Health, the affidavit is
not credible. Defendant never called the office where Ms Brinson works and has idea who Ms
Brinson is. His income has been reduced because he cannot work around women without a

chaperone. That is the cause of Dr. Hawks problems, the problem is himself,

 
be]

 

 

Case 2:21-cv-00092-DGC Document 18 Filed 08/10/21 Page 6 of 20

4. Plamtiffs alleges: “Defendant falsely denies online postungs that were obviously and
indisputably done by her.” Plaintiff's makes several allegations and has provided “cookie cutter”
references he suggest is evidence, However, Plainuff does not present any evidence Defendant
wrote any of the ratings although it is not understood how it would be inappropriate to give 3
doctor patient rating. Again, Dr. Hawks inflicted a lot of damage on a number of patients, a number
of patients that may be responsible for the ratings Plaintiff is pointing to. The medical board has
presented proof based on their investigation and the testimony of several patients of the damage
Dr. Hawks inflicted, There is no evidence any of the Defendants comments affected Plaintit’s,
life, emotions, or income. On the contrary, Defendants comments reflect hurt, pain, and self4
reflection, without naming anyone, intertwined in her poetry, poetry that was privately posted
Anyone interested in Defendant's commentary would have to actively search for the information,
and apply their own suggestions to its applicability and context. Plaintiff's evidence only suggest]
damage that he himself has inflicted on Defendant and others. Plaintiff has not argued that
statements made by Defendant is false or maccurate. In addition, most of the evidence Plainnif is
providing lacks any direct reference, any dates, or any context. Further, Plaintiff has presented no
evidence Defendant created any fake profiles or accounts.

5. Plaintiffs alleges: “Defendant committed the actionable conduct on her Google+
account, YouTube account, and fake Linkedin accounts.” Defendant reiterates her prow
statements. Plaintiffs have provided no proof of their allegations. All that Plaintiffs have provided
is various post most of which seems to point to themselves and their own acts. There are no ime
periods, names, statements, or context leading to the harassment of Plaintiff's. Plaintiff's spouse
is unsurprisingly complicit with similar allegations loaded with assumptions and devoid of facts
and/or proof. Most of Plaintiffs findings are commentary exchanges between women that had been
abused at the hands of Dr. Hawks and discussions regarding the investigation. Plaintiffs spouse
admits she collected the hundreds of pages of online postings that are described in this suit. She
states “I have collected several hundred pages of online postings by Sharon Seer that were
described in the Complaint filed in this lawsuit and that were also described in my March 29, 202)
Declaration and in the March 29, 2021 Declaration signed by my husband, Jack Hawks, that was
also submitted to the Courton March 29, 2021." in brief, the statement by the wife of Jack Hawks
appears to have drawn, collected, manufactured, alleged, and inferred her own set of facts

regarding Jack Hawks without a complete personal understanding of background knowledge of

 
habs

 

 

Case 2:21-cv-00092-DGC Document 18 Filed 08/10/21 Page 7 of 20

the case other than her own personal experiences as her husband's patient. Again. Plaintiffs arg
using a legal platform to further violate and abuse Defendant who has already been inflicted with
extensive damage and abuse by Plaintiffs.

6. Plaintiffs allezes: “Defendant made direct communications and personal visits to
plaintiffs.” With regard to Plaintiff's reference to Defendants direct communications, itis not clear
what the evidence Plaintiff is pointing to is intended to prove. Defendant states the only personal
visit to Plaintiff was at the home of Dr. Hawks after a personal visit with him the day prior while

visiting her parents in Arizona. There is no relevancy in the evidence with regard to Plaintifts

claims.

CONCLUSION:

In conclusion, this case is simply about retaliation because Defendant revealed information

to the medical board. The medical board conducted an investigation. The Board ordered Plaintiff
to have a psycho-sexual evaluation. Plaintiff complied with taking that evaluation and the results
were retumed with recommendations that Plaintiff should have a female chaperone present when
there is an exam with a female patient. The Board alleged Plaintiff had engaged in inappropriate
sexual conduct with 3 females (that they were aware of). One allegation was that Plaintiff required
a patient to engage in sexual relations with her for her to receive her medications. The Board
Censured Plaintiff and in addition to the requirement to use a chaperone. he was required to enter
treatment with a psychotherapist (that he alleges Defendant caused him to seek in the complaint)
and submit quarterly progress reports. There were other requirements for compliance. It was
required Plaintiff enter into a consent decree to the decision of the Board or have a hearing. Plaintifi
chose the Consent Decree.
Another female was questioned about Plaintiffs contact with Plaintiff. That female was

also a patient. That patient told the Board she was a former patient but did not start having a sexual
relationship with Plaintiff until 6 months after she stopped being Plaintiffs patient. That patient is
now the spouse of the Plaintiff and a Co-Plaintiff in this case. That Co-Plaintiff’s basic allegations
are the same or similar to Plaintiff against Defendant. Both Plaintiffs allege damages caused by
Defendant in the form of: 1. Defamation 2. Public Disclosure of Private Facts 3. False Light
Invasion of Privacy 4. Intrusion Upon Seclusion 5. Injurious Falsehood 6. Injunction Against

Harassment. Plaintiffs have shown no evidence or connection with the evidence they have

 
tate

19

20

 

 

Case 2:21-cv-00092-DGC Document 18 Filed 08/10/21 Page 8 of 20

submitted affected Plaintiffs ratings. income. or mental stability. Plainutfs have not shown any
evidence of the alleged allegations. With regard to the letters sent by Lisa Brison. she has no
credibility, Plaintiff is manufacturg evidence as quick as possible to keep from exposing the truth
about this case, Defendant never called her office and has no idea who she is. [tis clear she has ne
knowledge of who could have wrote or posted anything because there are no names that are
identified in the postings. She makes a critical error with the dates of Plainuff's separation in her
attempt to manufacture the evidence. It is questionable why Plaintiffs official letter of separation
was not included. See Doc 14-1 pg 2 and 3.

Finally. as previously stated, Defendant has not been served a single document filed with
this Court other than the initial Summons and Complaint. That Defendant had no knowledge of
any filed document (other than the Summons and Complaint) until she setup a Pacer account and
reviewed what was filed. Further, Plaintiffs have not come im to this case with clean hands and

have intentionally failed to proceed in compliance with Arizona procedures regarding service.

Wherefore, Plaintiffs still have not presented any creditable evidence that may lead to a
finding that Plaintiff's suffered any form of harassment or damage. Plaintiff request that entry of

default be denied and that Plaintiffs case be summarily dismissed.

Dated this Tt _ day of August 2021

sfiaron Seery in 2 obey

   

 

 
 

 

Case 2:21-cv-00092-DGC Document 18

A copy of the forgoing was
Mailed Delivered /famailed
on this 77 day of August 2021 to:

Judge
District Court of Arizona Phoenix District

David L. Selden, Esq.

40 North Central Ave. 20". oor
Phoenix, Arizona 85004
Representing Plainull

Filed 08/10/21 Page 9 of 20

 
Case 2:21-cv-00092-DGC Document18 Filed 08/10/21 Page 10 of 20

 

10

i

12

ig

i5

16

1?

18

19

20

21

22

24

25

 

BEFORE THE ARIZONA BOARD OF OSTEOPATHIC EXAMINERS
IN MEDICINE AND SURGERY
IN THE MATTER OF: ) CASE NO: DO-18-0007A and DO-18-
) 018A
JACK HAWKS, D.O. ) ; ee
Holder of License No. 4049 ) INTERIM CONSENT AGREEMENT
) FORA CHAPERONE
For the practice of osteopathic medicine in 5
the State of Arizona \
)
}
INTERIM CONSENT AGREEMENT

    

By mutual agreement and understanding, between the Arizona Board of
Osteopathic Examiners in Medicine and Surgery (‘Board’) and Jack Hawks, D.O.
(‘Respondent’), the parties agree to the following interim disposition of this matter.

1. Respondent has read and understands this interim Consent Agreement
and the Stipulated Interim Findings of Fact, Interim Conclusions of Law and Interim
Order (“interim Consent Agreement”). Respondent acknowledges that he has the right
to consult with legal counsel regarding this matter and has done so.

2. By entering into this interim Consent Agreement, Respondent voluntarily
relinquishes any rights to a hearing or judicial review in state or federal court on the
interim matters alleged, or to challenge this Interim Consent Agreement in its entirety as
entered into with the Board, and waives any other cause of action related thereto or
arising from said Interim Consent Agreement.

3. This Interim Consent Agreernent is not effective until approved by the
Board as evidenced by the signature of its Executive Director.

4. Respondent admits to the Interim Findings of Fact and Interim
Conclusions of Law contained in the Interim Consent Agreement.

5. This Interim Consent Agreement, or any part thereof, may be considered

in any future disciplinary action against Respondent.
i

 

 

 
16

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:21-cv-00092-DGC Document18 Filed 08/10/21 Page 11 of 20

6. This Interim Consent Agreement does not constitute a dismissal or
resolution of this or other matters currently pending before the Board, if any, and does
not constitute any waiver, express or implied, of the Board's statutory authority or
jurisdiction.

7, All admissions made by Respondent are solely for interim disposition of
this matter and any subsequent related administrative proceedings or civil litigation
invelving the Board and Respondent. Therefore, said admissions by Respondent are
not intended or made for any other use, such as in the context of another state or
faderal government regulatory agency proceeding or civil or criminal court proceedings,
in the State of Arizona or any other state or federal court. Respondent admits that the
allegations recited in the Interim Findings of Fact have been alleged, but that is not an
admission of the merit of the allegations.

B. Upon signing this agreement, and returning this document (or a copy
thereof) to the Board’s Executive Director, Respondent may not revoke the acceptance
of the Interim Consent Agreement, Respondent may not make any modifications to the
document. Any modifications to this original document are ineffective and void unless
mutually approved by the parties.

9. This Interim Consent Agreement, once approved and signed, is a public
record that will be publicly disseminated as a formal action of the Board and will be
reported to the National Practitioner Data Bank and to the Board's website.

10. If any part of the Interim Consent Agreement is later declared void or
otherwise unenforceable, the remainder of the Interim Consent Agreement in Its entirety
shall remain In force and effect.

11. Ifthe Board does not adopt this Interim Consent Agreement, (1)
Respondent will not assert as a defense that the Board's consideration of the Interim

Consent Agreement constitutes bias, prejudice, prejudgment or other similar defense;

 
10

ii

12

13

i4

is

16

17

14

19

20

21

22

23

24

25

 

Case 2:21-cv-00092-DGC Document18 Filed 08/10/21 Page 12 of 20

and (2) the Board will not consider the content of this Intenm Consent Agreement as an

admission by Respondent.

Pe Le 2% payor J Une. _, 2018.
Jachffawks, Do] _

JURISDICTIONAL STATEMENT
42. The Board is empowered, pursuant to AR.S. § 32-1800, af seq. to
regulate the licensing and practice of osteopathic medicine in the State of Anzona.
43. Respondent holds license No. 4049 issued by the Board to practice as an
osteopathic physician.

 

414, The Arizona Board of Osteopathic Examiners in Medicine and Surgery
Board”) initiated case nos. DO-18-0007A and DO-18-0018A against Jack Hawkes
D.O. (Respondent), after receiving information alleging that Respondent had
inappropriate sexual relationships and/or engaged in inappropriate sexual conduct with
three fernale patients.
15. Patient M.P. filed a complaint with the Board on January 19, 2018
Records obtained by Respondent's former employer document that patients $.8. anc
BL. made complaints in January 2018, alleging that Respondent had consensual sexua
relationships with them while they were his patients.

16. On February 12, 2018, the Interim Executive Director issued Dr. Hawks an
nterim Order for a psycho-sexual evaluation. Dr. Hawks complied with that Order and
bn May 9, 2018, the Board received the results of that evaluation. Among athey

 

 
16

ii

12

13

14

i5

16

li

18

19

20

Zi

22

23

24

29

 

Case 2:21-cv-00092-DGC Document18 Filed 08/10/21 Page 13 of 20

-ecommendations, the evaluator recommended that Dr. Hawks have a female chaperone
hresent at all times when he is present in an exam room with a female patient.
47. Until these matters can be adjudicated fully by the Board, the Executive

Director enters into this Interim Consent Agreement with the Respondent.

$ OF LAW

     

INTERIM CONCLUSION
1. Pursuant to A.R.S. §32-1800, et seq. the Board has subject matter
and personal jurisdiction in this matter. .
2. The conduct and circumstances described in paragraphs 1 through 5
above, if proven, constitute unprofessional conduct as defined in the following

paragraphs of A.R.S. §32-1854 (8), (38), and (42).

INTERIM ORDER

Pursuant to the authority vested in the Board's Executive Director,
IT IS HEREBY ORDERED that Jack Hawks, D.O., holder of osteopathic medical license
number 4049, shall have a female chaperone (a medical assistant, nurse practitioner,
scribe or other healthcare provider) present in the exam room at all times when
Respondent is with a femaie patient. Respondent shall require the chaperone to
maintain a log that denotes the name of each patient, date/time seen and a signature of
the chaperone indicating the presence of the chaperone at all times Respondent is
present in the exam room with a female patient. This log must be available for
production to the Board at all times.

1. Costs: Respondent or the medical practice through which he practices
shall bear all costs incurred regarding compliance with this Order.

2. Obey All Laws: Respondent shall obey all federal, state and local laws,

and all rules governing the practice of medicine in the State of Arizona.

4

 

 
10

il

12

13

l4

15

16

Lt

18

13

20

21

Za

23

24

25

Case 2:21-cv-00092-DGC Document18 Filed 08/10/21 Page 14 of 20

fecommendations, the evaluator recommended that Dr. Hawks have a female chaperone
bresent at all times when he is present in an exam room with a female patient.
47. Until these matters can be adjudicated fully by the Board, the Executive

Director enters into this Interim Consent Agreement with the Respondent.

INTERIM CONCLUSIONS OF LAW
1. Pursuant to A.R.S. §32-1800, et seq. the Board has subject matter

and personal jurisdiction in this matter. .
2. The conduct and circumstances described in paragraphs 41 through 5
above, if proven, constitute unprofessional conduct as defined in the following

paragraphs of A.R.S, §32-1854 (6), (38), and (42).

INTERIM ORDER

Pursuant to the authority vested in the Board's Executive Director,
IT I$ HEREBY ORDERED that Jack Hawks, D.O., holder of osteopathic medical license
number 4049, shall have a female chaperone (a medical assistant, nurse practitioner,
scribe or other healthcare provider) present in the exam room at all times when
Respondent is with a female patient. Respondent shall require the chaperone to
maintain a log that denotes the name of each patient, date/time seen and a signature of
the chaperone indicating the presence of the chaperone at all times Respondent Is
praesent in the exam room with a female patient. This log must be available for
production to the Board at all times.

1. Costs: Respondent or the medical practice through which he practices
shall bear all costs incurred regarding compliance with this Order.

2. Obey All Laws: Respondent shall obey all federal, state and local laws,

and all rules governing the practice of medicine in the State of Arizona.

4

 

 

 
 

 

Case 2:21-cv-00092-DGC Document18 Filed 08/10/21 Page 15 of 20

3. Ceasinag Practice in the State of Arizona: In the event that
Respondent ceases to practice medicine in the State of Arizona, by moving out of state,
failing to renew his license, or maintaining an Arizona license but ceasing to practice
clinical medicine or administrative medicine requiring licensure, Respondent shall notify
the Board that he has ceased practicing in Arizona, in writing, within 10 days of ceasing
to practice. In its sole discretion, the Board may stay the terms of this Order until such
time as the Respondent resumes the praclice of medicine in Arizona, or may take other
action to resolve the findings of fact and conclusions of law contained in this Order.

4. Failure to Comply / Violation: Respondent's failure to comply with the
requirements of this Order shall constitute an allegation of unprofessional conduct as
defined at A.R.S. § 32-1854(25) and proven violations may be grounds for further

disciplinary action (e.g., suspension or revocation of license).

on tay
: uy

Hy RO gi, ”, ISSUED THIS...) DAY OF JULY, 2018,
retin Ge %, ARIZONA BOARD OF OSTEOPATHIC EXAMINERS
. IN MEDICINE AND SURGERY
/ Joy

By:_\Prchee a
Tt
Amber Brake, JD, MHA, FACHE, Executive Director

  

Original filed this_ 0” day of July, 2018 with the:

Arizona Board of Osteopathic Examiners
in Medicine and Surgery

1740 W. Adams St

Phoenix, AZ 85007

Cony of the foregoing sent via regular mail this

[pi day of July, 2018 to:

Jack Hawks, D.O.

 
 

 

 

Case 2:21-cv-00092-DGC Document 18

Address of record

Copy of the foregoing sent via regular mail this
iio day of July, 2018 to:

Attorney
Address of record

Copy ofthe foregoing sent via regular mail
this ;)* day of July, 2018 to:

Jeanne Galvin, AAG

i| Office of the Attorney General SGD/LES

2005 North Central Ave,
Phoenix AZ 85004

Filed 08/10/21 Page 16 of 20

 

 
wecnsonons Forwarded Message ~—
Case 2:21-cv-00092-DGC Document18 Filed 08/10/21 Page 17 of 20

From: Kathy Hawks <nelsonhawksinc@cs.com>

Date: Mon, Jan 7, 2019, 9:52 PM

Subject: KATHY HAWKS

To: <neal@bpsadvancedwellness.com>

 

Hi Dr Kennington,
Happy New Year! | hope this email finds you well.

I'm writing prior to making an appointment to give you some
background of the past events. Basically, since the divorce was
final, Jack hasn't followed through with any of the stipulations of
the decree, to include being behind on his child support and
most concerning, he’s now luring the kids to live with him. Hunter
moved in with him last week. He bought Skyler a car for
Christmas and he's really laying on the charm with her, taking
her out places, and whatever.

| have never kept the kids from him, but this is starting to
concern me greatly, because | know he's been so dishonest with

everyone (including them!)

We agreed in the decree to have a specialist talk with Skyler and
make recommendations for visitation. His name is Dr. David

Lull. Skyler has arranged all of the appointments. Jack met
with Dr. Lull, as an individual and eventually with Skyler to repair
the damage he has caused her and the family. | have left
message with his office but he has not returned my calls. At
some point | will need to meet with Dr Lull myself. | have my
suspicions that Jack has not been forthcoming on his past and
suspicions@shatidacknasnobbeenifonhcanmag excdsopast and
present behaviors.

To me, Jack is a liar, master manipulator and a sexual predator.
Jack is behind on his child and spousal support to the tune of
$15,000 and climbing. | think he's trying to woo Skyler into living
with him.

| am concerned about Skyler's physical and mental well-being. |
would like to talk with you since you have already have a history
with the both of us. You saw how Jack was and you know me
and my ‘directness’. | was hoping you could give me some
guidance on how to approach Dr. Lull. | am not doing this out of
spite nor am | making false allegations against Jack. Attached
are the board complaints Jack has against him.

| am concerned for Skyler (and actually for Hunter too), but |
know there is nothing | can do for Hunter since he is 19.

| appreciate any input you could give me when | come in. | hope
this was helpful information so you can help me with this
daunting task!

| look forward to seeing you again,

Kathy Hawks
Case 2:21-cv-00092-DGC Document18 Filed 08/10/21 Page 19 of 20

fs =oe wee che @ IN % wll 62% ig 4:32 PM

 

 

Progress Notes by Jack Jessen Hawks, DO at 07/30/17 1645 (continued)

Review of Systems

Constitutional: Positive for fatigue. Negative for activity change, appetite change and unexpected weight
change.

Respiratory: Negative. Negative for cough, chest tightness and wheezing.

Cardiovascular: Negative. Negative for chest pain and paipitations.

Endocrine: Negative for polydipsia and polyphagia.

Genitourinary: Negative.

Musculoskeletal: : Positive for myalgias, b back pain and avalos. Negative for joint swelling.

Set image Details A ed
ES

an “Dy, of aeeecceed Haws Admitted to Seiue) Coreck wath me
Get Skakes An nak Kak A Caas Posbue Sr Poilocnebons ad
ena ion2\ Ocombe TSS ce S0n

 
 

warrants an answeru ~“
say it must be true

 

There is a part of me
that wishes u would
have played it differently,
but in my mind it was

a fantasy/greatest
secret...

 

Like the glasses!! | wont
quit...

 

It is what it is..... wanna

 

\elp fix ur eyes: 6:58 PM

Aug 26, 2017

No, planning on coming
to chandler

 

2
BOR ce eet ee Be me
